Exhibit 10.16

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT




THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into effective as of March 9, 2016, by and among SILICON VALLEY BANK, a
California corporation (“Bank”), and RMG NETWORKS HOLDING CORPORATION, a
Delaware corporation, RMG NETWORKS, INC., a Delaware corporation, RMG ENTERPRISE
SOLUTIONS, INC., a Delaware corporation, RMG NETWORKS LIMITED, a corporation
formed under the laws of the United Kingdom, and RMG NETWORKS MIDDLE EAST, LLC,
a Nevada limited liability company (collectively, “Borrower”).  

RECITALS

A.

Bank and Borrower entered into that certain Loan and Security Agreement dated
October 13, 2015 as amended by that certain First Amendment to Loan and Security
Agreement dated November 17, 2015 (as may be further amended from time to time,
the “Loan Agreement”).

B.

Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.

Borrower has requested that Bank amend the Loan Agreement to revise the Minimum
EBITDA financial covenant set forth in section 6.7 of the Loan Agreement.

D.

Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.

Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.

Amendment to Loan Agreement

2.1

Financial Covenants (Section 6.9).  Section 6.9(a) of the Loan Agreement is
hereby amended and restated in its entirety with the following:

(a)

EBITDA.   As measured as of the end of each fiscal month as indicated below for
the three (3) month period then ending, EBITDA, plus the amount of (a) non-cash
stock compensation expense, (b) non-cash warrant adjustments, (c) non-cash gain
or loss from discontinued operations, and (d) non-cash long term contract
adjustments, each as determined by Bank, of at least the following:




Period

 

Minimum EBITDA

February 29, 2016

 

($750,000)

March 31, 2016

 

($1,500,000)

April 30, 2016

 

($1,000,000)

May 31, 2016

 

($750,000)

June 30, 2016

 

($500,000)

July 31, 2016

 

($250,000)

August 31, 2016

 

$1

September 30, 2016

 

$1

October 31, 2016

 

$500,000

November 30, 2016

 

$500,000

December 31, 2016 and each month thereafter

 

$500,000




Notwithstanding the foregoing, in the event Borrower fails to satisfy the
covenant set forth above but the sum of (i) Borrower’s cash on deposit with
Bank, plus (ii) the Availability Amount exceeds $7,500,000 as of the date of
testing and at all times during the thirty (30) day period preceding such
testing date, such failure to satisfy the covenant shall not constitute an Event
of Default hereunder.





Page 1




--------------------------------------------------------------------------------




2.2

Compliance Certificate (Exhibit C).  The form of Compliance Certificate attached
to the Loan Agreement as Exhibit C is hereby replaced in its entirety with the
form of Compliance Certificate attached hereto as Annex I.

3.

Limitation of Amendments.  The amendments set forth in Section 2, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed (a) to be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or (b) to
otherwise prejudice any right or remedy which Bank may now have or may have in
the future under or in connection with any Loan Document.

4.

Counterparts.  This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

5.

Effectiveness.  This Amendment shall be effective upon (a) the due execution and
delivery to Bank of this Amendment by each party hereto and (b) Borrower’s
payment of an amendment fee in an amount equal to $10,000.

6.

Binding Loan Agreement.  This Amendment shall be binding upon, and shall inure
to the benefit of, the parties’ respective representatives, successors and
assigns.

7.

Further Assurances.  The parties hereto shall execute such other documents as
may be necessary or as may be required, in the opinion of counsel to Bank, to
effect the transactions contemplated hereby and the liens and/or security
interests of all other collateral instruments, as modified by this Amendment.
 Borrower also agrees to provide to Bank such other documents and instruments as
Bank reasonably may request in connection with the modification effected hereby.

8.

Enforceability.  In the event the enforceability or validity of any portion of
this Amendment, the Loan Agreement or any of the other Loan Documents is
challenged or questioned, such provision shall be construed in accordance with,
and shall be governed by, whichever applicable federal law or law of the State
of Texas would uphold or would enforce such challenged or questioned provision.

9.

Choice of Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT FEDERAL LAWS PREEMPT
THE LAWS OF THE STATE OF TEXAS.

10.

Future Amendments.  This Amendment and the other Loan Documents may be amended,
revised, waived, discharged, released or terminated only by a written instrument
or instruments, executed by the party against which enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted.  Any
alleged amendment, revision, waiver, discharge, release or termination which is
not so documented shall not be effective as to any party.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL LOAN AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




[Signature page follows.]








Page 2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BORROWER:

 

RMG NETWORKS HOLDING CORPORATION,
a Delaware corporation

 

 

 

By:

 

 

Name:

 

Jana Bell

Title:

 

EVP & CFO

 

 

 

RMG NETWORKS, INC.,
a Delaware corporation

 

 

 

By:

 

 

Name:

 

Jana Bell

Title:

 

CFO

 

 

 

RMG ENTERPRISE SOLUTIONS, INC.,
a Delaware corporation

 

 

 

By:

 

 

Name:

 

Jana Bell

Title:

 

CFO

 

 

 

RMG NETWORKS MIDDLE EAST, LLC,
a Nevada limited liability company

 

 

 

By:

 

 

Name:

 

Jana Bell

Title:

 

CFO

 

 

 

RMG NETWORKS LIMITED,
a corporation formed under the laws of the United Kingdom

 

 

 

By:

 

 

Name:

 

Jana Bell

Title:

 

Director

 

 

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

By:

 

 

Name:

 

Brian Brown

Title:

 

Managing Director










Page 3




--------------------------------------------------------------------------------

ANNEX I




COMPLIANCE CERTIFICATE




TO:

SILICON VALLEY BANK

Date:

FROM:

RMG NETWORKS HOLDING CORPORATION

 




The undersigned, solely in his or her capacity as an authorized officer of RMG
Networks Holding Corporation, certifies on behalf of RMG Networks Holding
Corporation and the other borrower entities (collectively, the “Borrower”) from
time to time a party to that certain of the Loan and Security Agreement between
Borrower and Bank dated October 13, 2015 (the “Agreement”) as follows:




(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.




Attached are the required documents supporting the certifications.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.




Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Transaction Report

Weekly (Non-Streamline)

Monthly within 30 days (Streamline)

Yes  No

Monthly financial statements with Compliance Certificate

Monthly within 30 days

Yes  No

Annual financial statement (CPA Audited) + CC

FYE within 150 days

Yes  No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes  No

R & A/P Agings, Deferred Revenue Report

Monthly within 20 days

Yes  No

Budget and Projections

Annually within 45 days of FYE

Yes  No

 

 




Financial Covenant

Required

Actual

Complies

 

 

 

 

EBITDA

See attached worksheet

$_______

Yes  No




The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.




The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)




 

 

 








1




--------------------------------------------------------------------------------




RMG NETWORKS HOLDING CORPORATION,

 

BANK USE ONLY

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

Received by:

 

Name:

 

 

 

AUTHORIZED SIGNER

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

Compliance Status:   Yes     No

 

 

 

 

 








2




--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate




Financial Covenants of Borrower




In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.




Dated:  ____________________




I.     EBITDA




Required:     As measured as of the end of each fiscal month as indicated below
for the three (3) month period then ending, EBITDA, plus the amount of (a)
non-cash stock compensation expense, (b) non-cash warrant adjustments, (c)
non-cash gain or loss from discontinued operations, and (d) non-cash long term
contract adjustments, each as determined by Bank, of at least the following:




February 29, 2016

($750,000)

March 31, 2016

($1,500,000)

April 30, 2016

($1,000,000)

May 31, 2016

($750,000)

June 30, 2016

($500,000)

July 31, 2016

($250,000)

August 31, 2016

$1

September 30, 2016

$1

October 31, 2016

$500,000

November 30, 2016

$500,000

December 31, 2016 and each month thereafter

$500,000




Notwithstanding the foregoing, in the event Borrower fails to satisfy the
covenant set forth above but the sum of (i) Borrower’s cash on deposit with
Bank, plus (ii) the Availability Amount exceeds $7,500,000 as of the date of
testing and at all times during the thirty (30) day period preceding such
testing date, such failure to satisfy the covenant shall not constitute an Event
of Default hereunder.




 [Actual calculations on next page]





3




--------------------------------------------------------------------------------




Actual:




A.

Net Income

$

 

B.

Interest Expense

$

 

C.

Depreciation

$

 

D.

Amortization

$

 

E.

Taxes

$

 

F.

Non-Cash Stock Compensation

$

 

G.

Non-Cash Warrant Adjustments

$

 

H.

Non-Cash Gain or Loss from Discontinued Operations

$

 

I.

Non-Cash Long Term Contract Adjustments

$

 

J.

EBITDA (Line A, plus lines B, C, D, E, F, G, H and I)

$

 




Is line J equal to or greater than the amount required above?




_____  No, not in compliance                    _____  Yes, in compliance








4




--------------------------------------------------------------------------------




[svb_logo.jpg] [svb_logo.jpg]




SILICON VALLEY BANK




PRO FORMA INVOICE FOR LOAN CHARGES




 

BORROWER:

RMG Networks Holdings Corporation

 

 

 

 

 

 

 

 

LOAN OFFICER:

Jordan Rigberg

 

 

 

 

 

 

 

 

DATE:

March 9, 2016

 

 

 

 

 

 

 

 

 

Amendment Fee

$

10,000.00

 

 

Documentation Fee

$

500.00

 

 

 

 

 

 

 

TOTAL FEES DUE

$

10,500.00

 

 

 

 

 

 

 

 

 

 

[   ]     A check for the total amount is attached.

 

 

 

[   ]     Debit DDA # xxxxxxx130 for the total amount.

 

 




BORROWER:

 

BANK:

 

 

 

RMG NETWORKS HOLDING CORPORATION,

 

SILICON VALLEY BANK

a Delaware corporation

 

 

 

 

 

 

 

 

Authorized Signer                         (Date)

 

Loan Officer                    (Date)

 

 

 

 

 

 

RMG NETWORKS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

Authorized Signer                         (Date)

 

 

 

 

 

 

 

 

RMG ENTERPRISE SOLUTIONS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

Authorized Signer                         (Date)

 

 

 

 

 

 

 

 

RMG NETWORKS MIDDLE EAST, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

Authorized Signer                         (Date)

 

 

 

 

 

 

 

 

RMG NETWORKS LIMITED,

 

 

a corporation formed under the laws of the United Kingdom

 

 

 

 

 

 

 

 

Authorized Signer                         (Date)

 

 








5


